Citation Nr: 1456035	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-11 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for residuals of a laceration of the right arm involving muscle group VII.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

When this issue was before the Board in May 2014, it was remanded for further development.

The record before the Board consists of electronic records within the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDING OF FACT

The Veteran's residuals of a laceration of the right arm are manifested by disability of muscle group VII that more nearly approximate slight than moderate disability of the muscle.


CONCLUSION OF LAW

The criteria for the assignment a compensable rating for the residuals of a laceration of the right arm involving muscle group VII have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.55 , 4.56 (2014); 38 C.F.R. §§ 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5307 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO's February 2010 letter provided the Veteran with all required notice prior to the initial adjudication of the claim.
 
The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  Additionally, VA provided the Veteran with examinations in March 2010 and June 2014 to determine the severity of the residuals of his right arm laceration.  The reports of these examinations are adequate for rating purposes.  The Veteran has not contended and the evidence does not otherwise show that his residuals have increased in severity since the June 2014 VA examination.  The Board finally notes that the record reflects that the originating agency has complied with the Board's remand directives.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of muscle group VII of the dominant upper extremity warrants a noncompensable rating if it is slight, a 10 percent rating if it is moderate, a 30 percent rating if it is moderately severe, or a 40 percent rating if it is severe.  38 C.F.R. § 4.73, Diagnostic Code 5307.

Slight muscle disability is found where there has been a simple wound of the muscle without debridement or infection.  Clinical examination would disclose the absence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue would be present.  38 C.F.R. § 4.56.

Moderate muscle disability is found where there has been a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  There must be indications of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56.

Moderately severe muscle disability is found where there has been through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There must be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with the sound side must demonstrate positive evidence of impairment.  38 C.F.R. § 4.56.


Severe muscle disability is found where there is evidence of wide damage to muscle groups in the missile track.  There must be indications on palpation of loss of deep fascia or muscle substance, or soft, flabby muscles in the wound area.  There must be severe impairment of function, that is, strength, endurance and coordination, of the involved muscle group.  In addition, X-ray evidence of minute multiple scattered foreign bodies, or visible evidence of atrophy, may indicate a severe muscle disability.  38 C.F.R. § 4.56.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks an initial compensable rating for residuals of a laceration of the right arm involving muscle group VII.  His service treatment records reveal that he fell down a flight of stairs and injured his right forearm during service.

The Veteran reported at a March 2010 VA examination that his right hand felt tight and numb.  It would go numb and begin to ache while he was working and he would drop things.  He had to quit riding his motorcycle because after a few minutes his hand would go numb and he would have to pull over.  At night he would awaken and his arm and hand would be numb.  He had no history of hospitalization, surgery, neoplasm, or debridement.  The wound was not a through and through injury.  He reported pain, decreased coordination, and weakness, but no fatigability, uncertainty of movement, or flare-ups.

VA outpatient treatment records from February 2010 to December 2013 reveal that the Veteran consistently reported numbness, tightness and weakness in his right hand.  His hand sometimes went numb while he slept.  He sometimes lost his grip on things.  Symptoms had improved since he stopped working but were persistent.

In his April 2012 Form 9, the Veteran stated that he had loss of power, weakness, and fatigue after average use of his right forearm and hand, affecting the particular functions controlled by the injured muscles.

The Veteran's representative asserted in December 2013 that the Veteran complained of tightness, weakness, and numbness in his right arm and stated that these symptoms caused a significant impact on his ability to perform work duties as well as recreational activities.  

The Veteran was afforded a second VA examination in June 2014.  The Veteran stated that when he worked with his hand or worked on the computer his right hand went numb.  If he continued to work with it, it was hard to grasp and hold onto things.  He could no longer ride his motorcycle because his hand would go numb.  

The examiner noted that the Veteran had no known fascial defects associated with his muscle injury and that his muscle injury did not affect muscle substance or function.  He had no cardinal signs or symptoms attributable to the muscle injury.  He had normal muscle strength in group VII and no muscle atrophy.  He did not use an assistive device.  His injury did not impact his ability to work.  

The examiner concluded that an opinion as to whether pain, weakness, fatigability or incoordination could limit functional ability during flare-ups or when used repeatedly over time would not be feasible as it would be mere speculation on the part of the examiner who had not seen the Veteran during a flare-up.  However, based on the Veteran's statement on how his muscle injury affected him, there would not be any decrease in range of motion. 

The Board finds that the Veteran's residuals of a laceration of the right arm involving muscle group VII do not warrant a compensable rating.  The Board acknowledges that the Veteran consistently reported persistent numbness, tightness and weakness in his right hand and forearm over the years, affecting his ability to grip things and to ride a motorcycle.  He also complained of loss of power, weakness, and fatigue after average use of his right forearm and hand.  However, his March 2010 VA examination report did not disclose any fascial defect, atrophy, impaired tonus, or a history of hospitalization, surgery, neoplasm, or debridement.  The wound was not a through and through injury.  There also was no fatigability, uncertainty of movement, or flare-ups.

Similarly, the June 2014 examiner noted that the Veteran had no known fascial defects associated with his muscle injury and that his muscle injury did not affect muscle substance or function.  He had no cardinal signs or symptoms attributable to the muscle injury.  He had normal muscle strength and no muscle atrophy.  The examiner concluded that an opinion as to whether pain, weakness, fatigability or incoordination could limit functional ability during flare-ups or when used repeatedly over time would not be feasible as it would be mere speculation on the part of the examiner who had not seen the Veteran during a flare-up.  However, based on the Veteran's statement on how his muscle injury affected him, there would not be any decrease in range of motion. 

The Board notes that there is no medical evidence attributing the Veteran's reported complaints to the residuals of a laceration of the right arm with involvement of muscle group VII.  In addition, neither VA examination disclosed any objective finding of atrophy, pain, weakness, loss of coordination, restricted range of motion upon repetitive use, or any other evidence corroborating the Veteran's complaints.  The historical evidence and the findings on both VA examinations demonstrate that the muscle injury more nearly approximates slight than moderate.  In the Board's opinion, the objective medical evidence prepared by skilled providers is more probative than the Veteran's statements.  Therefore, the Board concludes that the disability does not warrant a compensable rating under the schedular criteria.

Additionally, the Board has considered whether this case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the laceration residuals are not shown to be productive of any significant symptoms or functional impairment.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be to a compensable degree.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.

In reaching the foregoing determination, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.


							(CONTINUED ON NEXT PAGE)

ORDER

A compensable disability rating for residuals of a laceration of the right arm involving muscle group VII is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


